—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered July 16, 1997, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 20 years to life, unanimously affirmed.
The challenged portions of the prosecutor’s summation do not warrant reversal. While the prosecutor’s argument that defendant deliberately selected his victim was speculative and inappropriate, it was not so egregious as to deprive defendant of a fair trial, particularly when viewed in light of the overwhelming evidence of defendant’s guilt (see, People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). The balance of the challenged portions of the summation was fair comment on the evidence in response to credibility issues raised by the defense (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v DAlessandro, supra).
We perceive no basis for reduction of sentence. Concur— *300Sullivan, P. J., Nardelli, Williams, Mazzarelli and Saxe, JJ.